DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/03/2021 has been entered.
Status of Claims
Claims 14 and 15 are cancelled. Independent claim 13 is amended. Claims 1-12 are withdrawn. Claim 13 is currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 20140363607 A1, “Sato”) in view of Harada et al (US 20120068195 A1, “Harada”), Shonai et al (US 20100028240 A1, “Shonai”) and Nishiguchi et al (US 20130161646 A1, “Nishiguchi”).
Regarding claim 13, Sato (entire document) teaches a manufacturing method for silicon carbide crystal comprising providing a silicon carbide crystal seed (abstract, 0037 and 0053), wherein the silicon carbide crystal seed 1 has a main surface of (000-1) plane (C-surface) (0053, fig 1); as shown in fig 1 of Sato, the seed crystal 1 having two prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. 
Sato teaches the silicon carbide crystal seed as addressed above, but does not explicitly teach the seed having a nitrogen doping concentration of 1x1015 cm-3 and to 1x1019 cm-3. However Harada (entire document) teaches a method for making a silicon carbide, wherein the SiC substrate (seed) is prepared, and the prepared substrate/seed has an impurity (comprising nitrogen) concentration of greater than 5x1018 cm-3 and smaller than 2x1019 cm-3 (figs 4, 13, 16, 19 and 24, 0036, 0039 and 0042). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sato per teachings of Harada in order to produce a silicon carbide having suitable quality/crystallinity or resistivity for its further application (Harada 0010 and 0039). 
Sato/Harada further teaches performing a sublimation method on the silicon carbide crystal seed 1 to grow an initial layer 2 (a buffer layer) on a surface of the seed 1 (Sato 0052-0057, 0078, figs 1 and 4), wherein a pressure for growing the buffer layer (initial layer) is 2.6 to 65 kPa (about 20 Torr to 488 Torr) (Sato 0056), overlapping the instantly claimed pressure of more than 300 Torr, and a temperature for growing the buffer layer is from 2100 to 2400 °C, overlapping the instantly claimed temperature of prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I); and then grow a main silicon carbide crystal 5/6 on a surface of the buffer/ initial layer 2 (Sato 0058-0061 and fig 1); after growing the initial layer 2, the temperature is set in a range of 2100°C and 2400°C, and the pressure is set in a range of from 0.13 to 2.6 kPa (around 1 Torr to 20 Torr) for growing the main crystal 5 (Sato 0039, 0059 and 0084); the temperature overlaps the instantly claimed temperature range of between 2100°C and 2200°C, the pressure is within the instantly claimed pressure of less than 100 Torr. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Sato/Harada teaches the seed crystal having a Si-surface and C-surface as addressed above, and further teaches that the seed crystal 1 is attached to a lid of the sublimation crucible for crystal growth (Sato fig 4 and 0097); Sato/Harada does not explicitly teach the specific Si-surface being bounded to the lid/shaft. However it is a known practice in the art that the (000-1) face (C-surface) of a silicon carbide crystal has a thickness of 0.4 mm (400 µm), and is prepared and used as seed crystal for silicon carbide crystal growth as taught by Shonai (abstract, 0053-0054), e.g., the Si-surface is attached to the seed supporting member. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sato/Harada with the specific C-surface as the growth surface (Si-surface attached to the seed supporter) as suggested by Shonai in order to 
Sato/Harada/Shonai teaches the buffer layer as addressed above, but does not explicitly teach that a total thickness of the buffer layer is less than 0.1 mm. However Nishiguchi (entire document) teaches a method for forming silicon carbide materials, wherein a surface of the seed crystal/substrate is polished to have a roughness smaller than 1 nm for silicon carbide crystal growth, the substrate has n type conductivity (an initial nitrogen doping concentration of the seed/substrate), a buffer layer having a thickness of 0.5 µm is formed on the substrate surface for further epitaxially growing silicon carbide (abstract, 0073-0077, 0095-0107). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sato/Harada/Shonai per teachings of Nishiguchi in order to produce silicon carbide substrate having desired properties for example high mobility, which can be suitably be used for a power device (Nishiguchi 0025-0026). As just addressed above, Sato/Harada/Shonai/Nishiguchi teaches that the thickness of the buffer layer is 0.5 µm, meeting the instantly claimed buffer layer being a multi-layer structures having at least three layers (a thickness of each layer of the buffer layer is < 0.1 µm as described in the instant specification for example [0055] of PGPUB US 20190106811 A1).
As addressed above, Sato/Harada/Shonai/Nishiguchi teaches a similar manufacturing method for growing silicon carbide crystal comprising the silicon carbide crystal seed and performing the sublimation method; it is reasonably expected that KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Response to Arguments
Applicant's arguments filed 01/03/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “… In 0056 of Sato, it is disclosed that “it is necessary to grow a silicon carbide crystal in this step also, and the growth rate becomes slower as the growth atmosphere pressure becomes higher, which is not suitable as an industrial manufacturing method. For these reasons and others, the growth atmosphere pressure is set to 39.9 kPa or less.” The pressure 39.9 kPa is equal to 300 Torr, and thus Sato provide a suggestion not exceeding 300 torr of pressure, and therefore a prima facie case of obviousness has not yet been established by this Office action…” prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The applicant cannot ignore the factual teaching of the pressure range in Sato. It is further noted that the growth pressure of 39kPa or less is a preferable example in Sato. It is well established that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). It should be noted that the rejection is made over the broad disclosure instead of preferred embodiments of Sato. See MPEP 2123. 
Applicant’s arguments with respect to unexpected results or advantages of “the buffer layer” have been considered, but not found persuasive. As addressed in the art rejection, Sato/Harada/Shonai/ Nishiguchi teaches a similar manufacturing method for growing silicon carbide crystal including a similar process of producing the buffer layer as instantly claimed; it is reasonably expected that the process of Sato/Harada/Shonai/ Nishiguchi would reach the result as applicant argued, because a similar process/ method is expected to produce similar results/effects. Also prima facie obviousness is Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Also the cited arts explicitly teach that a high quality SiC single crystal is manufactured and the dislocations of the single crystal are significantly reduced (Sato 0044; Harada 0010; Shonai 0001; Nishiguchi 0008).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the cited references above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714